DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
4.	Claims 9 and 10 recite the limitation "the leg gasketing system pocket" .  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

7.	Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Raycheck US Patent Application Publication 2012/0277713.
As to claims 1 and 14, Raycheck teaches a disposable absorbent article 20 for wearing about the lower torso of a wearer, the disposable absorbent article comprising: 

a first waist region 36, 
a second waist region 38, 
a crotch region 37 disposed between the first and second waist regions; 
a first waist edge 14 and a second waist edge 14; 
and a first longitudinal edge 12 and a second longitudinal edge 12 (Figure 1); 
wherein the disposable absorbent article comprises a chassis comprising: 
1.) a topsheet 24; 
2.) a backsheet 26; and 
3.) an absorbent core 28 disposed between the topsheet 24 and the backsheet 26; 
wherein the disposable absorbent article further comprises a leg gasketing system 70; wherein the leg gasketing system 70 comprises a web of material forming an inner cuff 71 and an outer cuff 74; 

wherein the inner cuff 71 comprises an inner cuff folded edge 72 and an inner cuff material edge 73 and the outer cuff 74 comprises an outer cuff folded edge 75 and an outer cuff material edge 76 (Figure 2), such that the web of material is folded laterally outward to form the inner cuff folded edge 72 (Figure 2, paragraph 0048); 

wherein at least a portion of the web of material between the inner cuff folded edge 72 and the outer cuff material edge 76 is attached to the chassis in the first waist region 36 (paragraph 0048), the second waist region 38 and the crotch region 37 (Figure 1); 

Raycheck teaches waist elastics (paragraph 0034), but is silent as to how the waist elastic provides at least one gasketing element.  However, Raycheck incorporates by reference (paragraph 0040) Buell et al. USPN 5569234 who teaches a waist gasketing element 50 comprising a unitary waistcap/waistband 82 (Buell col.16, lines 34).  
Buell further incorporates by reference Robertson USPN 5026334 for a teaching of the structure of waistband 78 wherein the at least one waist gasketing element has an inboard lateral edge 86, an outboard lateral edge 83 (Robertson Figure 3), and two longitudinal edges (Figure 1); the at least one waist gasketing element 78 comprising at least one longitudinally oriented elastic material (Robertson Figure 1;col. 4, lines 35-37; col. 12, lines 60-63); 

wherein the at least one waist gasketing element 78 is attached to: 1) the chassis of the disposable absorbent article and 2) the leg gasketing system 60, such that at least a portion of the outboard lateral edge 83 of the waist gasketing element 78 is adhesively attached (Robertson col. 4, lines 50-53), to the chassis and at least a portion of the longitudinal edges of the waist gasketing element 78 are bonded to the web of material forming the leg gasketing system - where Robertson teaches the distal edges 86 of the waist gasketing element 78 may be secured to the second edges 66 adjacent the corner points 110 by the distal attachment means 112 so as to integrate the movement of the barrier cuffs 62 and in the inward portion 82 of the waist gasketing element 78 to provide a containment pocket (col. 5, lines 1-15). 

At  least a portion of the inboard lateral edge 86 of the waist gasketing element 78 is unattached to the chassis (Figure 3; col. 4, lines 52-54).  

Robertson does not specifically teach the components are pressure bonded. However, Robertson teaches various attachment means such as heat/pressure bonds or seals or any other methods as are known in the art may be used (col. 10, lines 14-17; col. 14, line 64 through col. 15, line 4). It would have been obvious to provide pressure bonds
to adhere the waist gasketing element to the leg gasketing system since Robertson teaches the pressure bonding is an obvious variant to adhesive bonding.

As to claims 2 and 3, Raycheck incorporates by reference (paragraph 0040) Buell et al. USPN 5569234 who the waist gasketing element 50  comprises an extension of the belt layers which contain conventional elastic materials known in the art  (Buell col. 12, lines 32-35 and lines 48-51; col. 16, lines 1-3).  It would have been obvious to one having ordinary skill in the art to modify Raycheck/Buell/Robertson with elastic strands for the waist gasketing element since elastic strands are old and well known in the art and are used in the same environment to solve the same problem of imparting elasticity to a designated region.

As to claim 4, the at least one elastic material of the waist gasketing element is an elastic film or an elastomeric nonwoven (Robertson col. 4, lines 35-37; col. 12, lines 60-63). As to claim 5, the outboard lateral edge 83 of the waist gasketing element 78 is coterminous with the second waist edge of the disposable absorbent article (Robertson Figures 1 and 3). 

As to claim 6, Raycheck/Robertson teaches at least a portion of the inboard lateral edge 66 of the waist gasketing element 78 is attached to the leg gasketing system where Robertson teaches the distal edges 86 of the waist gasketing element 78 may be secured to the second edges 66 adjacent the corner points 110 by the distal attachment means 112 so as to integrate the movement of the barrier cuffs 62 and in the inward portion 82 of the waist gasketing element 78 to provide a containment pocket (col. 5, lines 1-15). 

As to claim 7, the waist gasketing element 78 is attached to leg gasketing system 60 over substantially an entire area that the leg gasketing system overlaps with the waist gasketing element (Robertson Figure 1). 

As to claim 8, wherein the at least one elastic material of the waist gasketing element
78 is only partially extended when the respective waist region is fully extended
(Robertson col. 18, lines 15-29).

As to claim 9, the leg gasketing system pocket is free of elastic members (Raycheck Figures 2 and 3 at 73; Robertson Figure 2, element 106). As to claim 10, the leg gasketing system pocket contains one or more snap back elastic – the leg gasketing system contains elastic members 77 in the pocket area of the leg gasket. As to the term ‘snap back’ the examiner interprets this to refer to the elasticity of the material which the elastic members 77 meet as broadly as claimed.

As to claim 11, the leg gasketing system 70 extends from the first waist edge to the second waist edge (Raycheck Figure 1). 
As to claim 12, the at least one of the leg gasketing system comprises an N-fiber
material (Raycheck paragraph 0076). Raycheck does not specifically teach the waist
gasketing element also comprises an N-fiber material. However, Raycheck does teach
the use of an N-fiber layer may at least reduce the undesirable migration of hydrophilic
surfactants and may ultimately result in better leak protection. Raycheck also teaches
an N-fiber layer may also provide a soft and breathable nonwoven (paragraph 0079).
One having ordinarily skill in the art at the time the invention was originally filed would
be motivated to provide the N-fiber in the waist element for the benefits Roe teaches

As to claim 13, the leg gasketing system pocket comprises a hydrophobic coating
(Raycheck paragraph 0088).

As to claim 15,  Raycheck incorporates by reference (paragraph 0040) Buell et al. USPN 5569234 who the waist gasketing element 50  comprises an extension of the belt layers which contain conventional elastic materials known in the art  (Buell col. 12, lines 32-35 and lines 48-51; col. 16, lines 1-3).  It would have been obvious to one having ordinary skill in the art to modify Raycheck/Buell/Robertson with elastic strands for the waist gasketing element since elastic strands are old and well known in the art and are used in the same environment to solve the same problem of imparting elasticity to a designated region.

As to claim 16, the at least one elastic material of the waist gasketing element is an elastic film or an elastomeric nonwoven (Robertson col. 4, lines 35-37; col. 12, lines 60-63). As to claim 17, the outboard lateral edge 83 of the waist gasketing element 78 is coterminous with the second waist edge of the disposable absorbent article (Robertson Figures 1 and 3). 

As to claim 18, Raycheck/Robertson teaches at least a portion of the inboard lateral edge 66 of the waist gasketing element 78 is attached to the leg gasketing system where Robertson teaches the distal edges 86 of the waist gasketing element 78 may be secured to the second edges 66 adjacent the corner points 110 by the distal attachment means 112 so as to integrate the movement of the barrier cuffs 62 and in the inward portion 82 of the waist gasketing element 78 to provide a containment pocket (col. 5, lines 1-15). 

As to claim 19, the waist gasketing element 78 is attached to leg gasketing system 60 over substantially an entire area that the leg gasketing system overlaps with the waist gasketing element (Robertson Figure 1). 


8.	Claims 20 is rejected under 35 U.S.C. 103 as being unpatentable over Raycheck in view of Kline et al. US 2007/0287980.  Raycheck teaches the present invention substantially as claimed, see the rejection of claims 1 and 14 supra.  Raycheck does not teach a package comprising at least ten disposable absorbent articles.  Kline teaches absorbent articles and  a package containing 10 or more absorbent articles Figure 5 for the benefit of providing various embodiments  - pant and taped articles to a consumer (paragraph 0080, Figure 5).  It would have been obvious to provide the articles of Raycheck in a package for the convenience of the consumer as taught by Kline. 

Double Patenting
9.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

10.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 13-15, 20, 21, and 23 of U.S. Patent No. 10583049 Although the claims at issue are not identical, they are not patentably distinct from each other because the present application claims a specific type of bonding for the waist gasketing component and because the subject matter of the present application substantially overlaps the subject matter of the patent

	
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE F STEPHENS whose telephone number is (571)272-4937. The examiner can normally be reached 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on 571-270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACQUELINE F STEPHENS/           Primary Examiner, Art Unit 3781